Title: From George Washington to Andrew Lewis, 27 December 1755
From: Washington, George
To: Lewis, Andrew



[Winchester, 27 December 1755]
To Major Andrew Lewis, of the Virginia Regiment.

In pursuance of Commands from the Governor to me, you are hereby ordered to proceed to Augusta, and there to take upon you the command of Captain Hogg’s Company; three Companies of Rangers, and such Cherokee Indians as you shall find there; and march them to such place or places, and obey such order or orders, as the Governor shall direct. Given under my Hand &c. at Winchester, December 27th 1755.

G:W.

